 

Case 1:16-cr-00259-JKB Document 1041 Filed 03/25/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
v. * CRIMINAL NO. JKB-16-0259
JOSE JOYA PARADA, *
Defendant. *
te o * . * te * *k .
MEMORANDUM AND ORDER

 

Defendant Jose Joya Parada has been charged with conspiring to participate in a
racketeering enterprise, racketeering, and committing several violent crimes in aid of
racketeering. (See United States v. ASP, Civ. No. JEB-19-0132 at ECF No. 1.) On May 3,
2019, the government moved to transfer Parada to the United States District Court for the
District of Maryland for prosecution as an adult. Ud. at ECF No. 22.) This Court granted the
government’s motion on January 17, 2020, largely because of the exceptionally violent
premeditated murders in which Parada allegedly participated. U/d. at ECF No. 42 at 4-5.)

Parada moved for reconsideration of the Court’s grant of the government’s motion to transfer (id.
at ECF No. 48), and the Court denied this motion on April 23, 2020 (id. at ECF Nos. 54, 55.)
Parada has appealed this Court’s denial of his motion for reconsideration. (See id. at ECF No.
56.) Now pending before this Court is Parada’s motion for a stay of this Court’s criminal
proceedings against him—including a multi-defendant trial that is set to begin in October 2021—
pending the Fourth Circuit’s ruling on Parada’s appeal. (Mot. Stay, ECF No. 1033.) No hearing
is necessary. See Local Rules 105.6, 207 (D. Md. 2018). For the reasons set forth below,

Parada’s motion for a stay will be DENIED.
Case 1:16-cr-00259-JKB Document 1041 Filed 03/25/21 Page 2 of 7

i. Legal Standard

Determining whether to transfer a juvenile defendant to an adult court pursuant to the
Juvenile Justice and Delinquency Prevention Act of 1974, 18 U.S.C. §§ 5031-5042, is a civil
proceeding that is separate from that defendant’s criminal prosecution. United States v. A.W.J.,
639 F. Supp. 1558, 1559 (D. Minn. 1986). In ruling on a motion to stay a court order pending an
appeal in a civil case, a court must balance four factors: “(1) the threat of irreparable harm to the
movant; (2) the state of balance between this harm and [the] injury that granting the injunction
will inflict on other [ ] litigant[s]; (3) the probability that the movant will succeed on the merits;
and (4) the public interest.” Id.

HT. Analysis

Although a stay pending appeal is typically based on balancing these four factors, in this
case none of the factors cuts in favor of Parada’s position, Accordingly, this Court will deny
Parada’s motion for a stay pending appeal.

In terms of the substance of Parada’s motion, few precedents discuss the precise issues
raised in this case—namely, a motion to stay criminal proceedings pending a federal appellate
court’s review of a district court’s issuance of an order transferring a juvenile defendant to an
adult criminal court. In their briefing, both parties rely heavily on United States v. A. W.J., in
which the District of Minnesota addresses this precise issue, and ultimately decides to deny the
juvenile defendant’s motion for a stay pending appeal. 639 F. Supp. at 1560.

A, Threat of Irreparable Harm

Parada argues that he would face irreparable harm if he is improperly tried as an adult,
because a juvenile prosecution would be confidential and would result in his incarceration in a

juvenile detention center, as opposed to an adult prison facility. (Mot. Stay at 4.) In response,

 
Case 1:16-cr-00259-JKB Document 1041 Filed 03/25/21 Page 3 of 7

the government points out that Parada’s criminal indictment is already public, and Parada has
already been prosecuted as an adult and incarcerated in an adult facility. (Opp’n Mot. Stay at 3,
ECF No. 1035.) Further, at his current age of nineteen, Parada is already an adult. (/d.)

The Court finds the government’s arguments persuasive. It is difficult to perceive how
denying Parada a stay could result in further irreparable harm, given that Parada has already
experienced both of the harms that he argues are irreparable. Regardless, in A. WJ. the District
of Minnesota determined that denying a stay pending an appeal over a motion to transfer would
not irreparably harm a juvenile defendant, in part because a juvenile defendant’s right to
confidentiality and right to avoid prosecution as an adult are “not protected rights of a
constitutional magnitude.” 639 F. Supp. at 1559. This Court agrees with that analysis.

Because it is unlikely that Parada would face irreparable harm upon a denial of his
motion for a stay, this factor does not point in favor of granting his motion.

B. Balance of Harms

Parada asserts, based on the same arguments he makes regarding irreparable injury, that
being tried and imprisoned as an adult “would be catastrophic for Parada[.]” (Mot. Stay at 6.)
The government, for its part, argues that it has an interest in holding a prompt trial. (Opp’n Mot.
Stay at 4.) The government adds that trying Parada and his co-defendants in separate trials
would “unnecessarily use up government and court resources, [and] it would require numerous
witnesses and victims to testify multiple times about the same conduct and to appear at multiple
proceedings.” (/d.)

While Parada does not appear to face irreparable harm if he proceeds to trial, the Court
recognizes that Parada certainly has an interest in avoiding an adult trial and incarceration in an

adult prison if the Fourth Circuit rules in his favor on appeal. On the other hand, as the court in

 

 
Case 1:16-cr-00259-JKB Document 1041 Filed 03/25/21 Page 4 of 7

A.W.J. aptly noted, the government clearly has an interest “in a prompt trial while memories of
the events in question are still relatively fresh.” 639 F. Supp. at 1559. This interest has already
been undercut by the multiple delays in Parada’s prosecution as a result of the COVID-19
pandemic. |

Regardless, given that the parties finished their briefing in Parada’s appeal in February
2021, it is very likely that the Fourth Circuit will rule on Parada’s appeal before Parada’s trial is
slated to begin in October 2021. Accordingly, if the Fourth Circuit makes the unlikely move of
reversing this Court’s decision, Parada would probably still have time to avoid all of the harms
associated with being tried and incarcerated as an adult. However, if this Court grants Parada’s
motion for a stay and the Fourth Circuit follows the likely path of affirming this Court’s decision
before the trial begins, both parties’ interests could be harmed. In that event, both the
government’s and Parada’s trial preparation would likely be set back, leaving both parties less
prepared for the October 2021 trial.

On balance, a consideration of the potential harms tilts slightly in favor of denying
Parada’s motion for a stay.

C. Likelihood of Success on the Merits

Because Parada’s appeal faces several hurdles, this factor most clearly cuts in favor of
denying Parada’s motion for a stay pending appeal. Parada has appealed this Court’s denial of
his motion for reconsideration of the Court’s decision to permit Parada to be prosecuted as an
adult. (See United States v. J.J.P., Civ. No. JKB-19-0132 at ECF No. 56.) This Court’s denial
of Parada’s motion for reconsideration was premised on (1) Parada’s late filing of its motion for
reconsideration and, in the alternative, (2) the merits of Parada’s motion for reconsideration.

(See ECF No. 54 at 3.)
 

Case 1:16-cr-00259-JKB Document 1041 Filed 03/25/21 Page 5 of 7

For Parada to succeed on appeal, the Fourth Circuit would first have to determine that his
motion to reconsider was timely, despite the fact that it was submitted two months after the
Court issued its order to transfer Parada. Even if the Fourth Circuit rules that Parada’s motion to
reconsider was timely, the Fourth Circuit is still unlikely to hold that this Court’s transfer of
Parada was improper. In their briefing before the Fourth Circuit, the parties dispute whether the
Fourth Circuit can even reach the merits of the district court’s initial decision to grant the
government’s motion to transfer, when considering an appeal on a motion for reconsideration.
See Appellee’s Brief at 19, United States v. J.J.P., Case No. 20-4277.

If the Fourth Circuit does decide to consider the merits of this Court’s decision to transfer
Parada, it would use a deferential standard of review. An appellate court will uphold “a district
court’s decision to transfer a juvenile to adult prosecution” unless it finds an “abuse of
discretion[.}” United States y. Juvenile Male, 554 F.3d 456, 456 (4th Cir. 2009).

Finally, the Fourth Circuit is unlikely to reverse this Court’s decision on the merits,
because it was firmly grounded in Fourth Circuit precedent. See United States v. Robinson, 404
F.3d 850, 859 (4th Cir. 2005) (confirming that “the nature and severity of the crimes is the most
important factor” in a court’s analysis of the various factors affecting whether to transfer a
juvenile to an adult prosecution). On appeal, Parada argues that the Fourth Circuit should
deviate from its customary analysis and hold that assigning significant weight to the seriousness
of a juvenile defendant’s crime, in balancing the various factors related to the transfer decision,
is unconstitutional under the Due Process Clause. See Appellant’s Brief at 28-38, United States
v. J. J.P., Case No. 20-4277. While succeeding on this novel substantive argument is not
impossible, this Court sees no reason to conclude that such success is likely.

Because Parada faces multiple barriers in the appeal process, his likelihood of success on
Case 1:16-cr-00259-JKB Document 1041 Filed 03/25/21 Page 6 of 7

the merits is slim.

D. Public Interest

Finally, Parada argues that “it is not a sound use of judicial resources to proceed with
adult prosecution when the juvenile’s status is still in question,” and contends that improperly
trying a juvenile defendant contravenes the public interest. (Mot. Stay at 7.) In response, the
government asserts that “there is a public interest in resolving this case in a prompt manner.”
(Opp’n Mot. Stay at 11.)

The government notes that in A. W./,, the District of Minnesota emphasized that “the
public interest in the prompt administration of criminal laws is substantial,” and chose not to
“Interfere with the United States Attorney’s discretionary powers over criminal prosecutions.”
639 F. Supp. at 1559, Parada does not cite any cases stating that the public interest in not trying
a juvenile offender as an adult outweighs the public interest in prompt trials. The Court finds
A.W_J.’s reasoning persuasive. As for Parada’s argument about conserving judicial resources,
the Court agrees that a stay might promote judicial economy if its decision were likely to be
overturned on appeal, but given that Parada’s likelihood of succeeding on his appeal are slim,
that rationale is unpersuasive here. Thus, the public interest factor tilts in favor of the
government.

HQ = Conclusion
For the foregoing reasons, the Court hereby DENIES Defendant Parada’s motion for a

stay pending appeal (ECF No, 1033).

 
Case 1:16-cr-00259-JKB Document 1041 Filed 03/25/21 Page 7 of 7

DATED this day of March, 2021.

BY THE COURT:

Pam 1, ME padler

James K. Bredar
Chief Judge
